Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated July 24, 2012 (the “Agreement”), is
entered into by and among Nationstar Mortgage LLC, a Delaware limited liability
company (“Nationstar”), Nationstar Capital Corporation, a Delaware corporation
(“Nationstar Corp.” and, together with Nationstar, the “Companies”), the
guarantors listed in Schedule 1 hereto (the “Guarantors”) and the several
initial purchasers listed in Schedule 2 hereto (the “Initial Purchasers”) for
whom Credit Suisse Securities (USA) LLC, RBS Securities Inc. and Wells Fargo
Securities, LLC are acting as Representatives (collectively, the
“Representatives”).

The Companies, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated July 19, 2012 (the “Purchase Agreement”), which
provides for the sale by the Companies to the Initial Purchasers of an
additional $100,000,000 aggregate principal amount of the Companies’ 9.625%
Senior Notes due 2019 (the “Securities”), which will be guaranteed on an
unsecured senior basis by each of the Guarantors. The Companies previously
issued and sold $275,000,000 aggregate principal amount of 9.625% Senior Notes
due 2019 and the related guarantees of such notes on April 25, 2012, all of
which are outstanding as of the date hereof. As an inducement to the Initial
Purchasers to enter into the Purchase Agreement, the Companies and the
Guarantors have agreed to provide to the Initial Purchasers and their direct and
indirect transferees the registration rights set forth in this Agreement. The
execution and delivery of this Agreement is a condition to the closing under the
Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any subsidiary of the Companies that executes
a Subsidiary Guarantee under the Indenture after the date of this Agreement.

“Additional Interest” shall mean, in the event the Exchange Offer is not
consummated and the Shelf Registration Statement is not effective, the increase
in the interest rate on the notes pursuant to Section 2(d).

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Companies” shall have the meaning set forth in the preamble and shall also
include any successor entities.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.



--------------------------------------------------------------------------------

“Exchange Offer” shall mean the exchange offer by the Companies and the
Guarantors of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

“Exchange Offer Completion Date” shall have the meaning set forth in
Section 2(a)(iii) hereof.

“Exchange Offer Filing Deadline” shall have the meaning set forth in
Section 2(a)(i) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean notes issued by the Companies and guaranteed by
the Guarantors under the Indenture containing terms identical to the Securities
(except that the Exchange Securities will not be subject to restrictions on
transfer or to any increase in Additional Interest for failure to comply with
this Agreement) and to be offered to Holders of Securities in exchange for
Securities pursuant to the Exchange Offer.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405 under the Securities Act.

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors and any Additional Guarantors.

“Holder” shall mean each Initial Purchaser, for so long as it owns any
Registrable Securities, and each of the Initial Purchasers’ successors, assigns
and direct and indirect transferees who becomes an owner of Registrable
Securities under the Indenture; provided that for purposes of Sections 4 and 5
of this Agreement, the term “Holders” shall include Participating
Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the indenture relating to the Securities, dated as of
April 25, 2012, among the Companies, the Guarantors and Wells Fargo Bank,
National Association, as trustee, as amended and supplemented by the First
Supplemental Indenture, dated as of July 24, 2012, by and among the Companies,
the Guarantors and Wells Fargo Bank, National Association, as the trustee, the
same may be amended from time to time in accordance with the terms thereof.

 

2



--------------------------------------------------------------------------------

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433 under the Securities Act.

“Nationstar” shall have the meaning set forth in the preamble and shall also
include any successor entity.

“Nationstar Corp.” shall have the meaning set forth in the preamble and shall
also include any successor entity.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4
hereof.

“Permitted Free Writing Prospectus” shall have the meaning set forth in
Section 6(k) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that such
Securities shall cease to be Registrable Securities (i) when such Securities
cease to be outstanding, or (ii) when a Registration Statement with respect to
such Securities has become effective under the Securities Act and such
Securities have been exchanged or disposed of pursuant to such Registration
Statement.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Companies and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Securities or Registrable Securities),
(iii) all expenses of the Companies and the Guarantors in preparing or assisting
in preparing, word processing, printing and distributing any Registration
Statement, any Prospectus and any amendments or supplements thereto, any
underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture

 

3



--------------------------------------------------------------------------------

under applicable securities laws, (vi) the reasonable fees and disbursements of
the Trustee and its counsel, (vii) the reasonable fees and disbursements of
counsel for the Companies and the Guarantors and, in the case of a Shelf
Registration Statement, the reasonable fees and disbursements of one counsel for
the Holders (which counsel shall initially be Skadden, Arps, Slate, Meagher &
Flom LLP, subject to replacement upon action by a majority of Holders) and
(viii) the fees and disbursements of the independent public accountants of the
Companies and the Guarantors, including the expenses of any special audits or
“comfort” letters required by or incident to the performance of and compliance
with this Agreement, but excluding fees and expenses of counsel to the
Underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder. Notwithstanding the foregoing, the Holders
shall pay all agency fees and commissions and underwriting discounts and
commissions and the fees and disbursements of any counsel or other advisors or
experts retained by such Holders (severally or jointly), other than fees,
expenses and disbursements set forth in clause (ii) above and the fees, expenses
and disbursements of one counsel specifically referred to above.

“Registration Statement” shall mean any registration statement of the Companies
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Companies and the Guarantors filed under the Securities Act providing for
the registration on a continuous or delayed basis of the Registrable Securities
pursuant to Rule 415 under the Securities Act, or any similar rule that may be
adopted by the SEC, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Subsidiary Guarantees” shall mean the guarantees of the Securities and Exchange
Securities by the Guarantors under the Indenture.

 

4



--------------------------------------------------------------------------------

“Staff” shall mean the staff of the SEC.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Companies and
the Guarantors shall use commercially reasonable efforts to (i) cause to be
filed an Exchange Offer Registration Statement covering an offer by the
Companies to the Holders to exchange all the Registrable Securities for Exchange
Securities not later than March 31, 2013 (the “Exchange Offer Filing Deadline”),
(ii) commence the Exchange Offer as soon as reasonably practicable after the
Exchange Offer Registration Statement is declared effective by the SEC and
(iii) complete the Exchange Offer not later than 90 days after March 31, 2013
(such date, the “Exchange Offer Completion Date”).

The Companies and the Guarantors shall commence the Exchange Offer by mailing
the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

 

  (i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

  (ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days and not more than 40 Business Days, or longer if required by
applicable law, from the date such notice is mailed) (the “Exchange Dates”);

 

  (iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

  (iv) that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to (A) surrender such
Registrable Security, together with the appropriate letters of transmittal, to
the institution and at the address (located in the Borough of Manhattan, The
City of New York) and in the manner specified in the notice, or (B) effect such
exchange otherwise in compliance with the applicable procedures of the
depositary for such Registrable Security, in each case prior to the close of
business on the last Exchange Date; and

 

5



--------------------------------------------------------------------------------

  (v) that any Holder will be entitled to withdraw its election, not later than
the close of business (New York City time) on the last Exchange Date, by
(A) sending to the institution and at the address (located in the Borough of
Manhattan, The City of New York) specified in the notice, a telegram, telex,
facsimile transmission or letter setting forth the name of such Holder, the
principal amount of Registrable Securities delivered for exchange and a
statement that such Holder is withdrawing its election to have such Securities
exchanged or (B) effecting such withdrawal in compliance with the applicable
procedures of the depositary for the Registrable Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Companies and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Securities in
violation of the provisions of the Securities Act, (iii) it is not an
“affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Companies or any Guarantor and (iv) if such Holder is a broker-dealer that will
receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will deliver a Prospectus (or, to the extent
permitted by law, make available a Prospectus to purchasers) in connection with
any resale of such Exchange Securities.

As soon as practicable after the last Exchange Date, the Companies and the
Guarantors shall:

 

  (i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

  (ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Companies and issue, and cause the Trustee to promptly authenticate and deliver
to each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

Interest on each Exchange Security will accrue (i) from the latter of (a) the
last interest payment date on which interest was paid on the Security
surrendered in exchange therefor, or (b) if the Security is surrendered for
exchange on a date in a period that includes the record date for an interest
payment to occur on or after the date of such exchange and as to which interest
will be paid, the date of such interest payment date or (ii) if no interest has
been paid on the Security surrendered in exchange therefor, from the date of
original issuance of the Security on the date hereof.

The Companies and the Guarantors shall use commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

 

6



--------------------------------------------------------------------------------

(b) In the event that (i) the Companies and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by the
Exchange Offer Completion Date or (iii) upon receipt of a written request (a
“Shelf Request”) from any Initial Purchaser representing that it holds
Registrable Securities that are or were ineligible to be exchanged in the
Exchange Offer, the Companies and the Guarantors shall use commercially
reasonable efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and to have such Shelf Registration Statement become effective;
provided that no such Shelf Registration Statement shall be required to the
extent the Registrable Securities have been sold pursuant to Rule 144 of the
Securities Act or have become freely tradable by Persons other than “affiliates”
(as defined in Rule 144 of the Securities Act) of the Company pursuant to Rule
144 of the Securities Act, in each case, under circumstances in which any legend
borne by the Securities relating to restrictions on transferability thereof is
removed, the Securities do not bear a restricted CUSIP number and such
Securities are eligible to be sold pursuant to Rule 144 of the Securities Act,
or any successor provision, of the Securities Act.

In the event that the Companies and the Guarantors are requested to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Companies and the Guarantors shall use commercially reasonable efforts to file
and have become effective both an Exchange Offer Registration Statement pursuant
to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Companies and the Guarantors agree to use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective until (i) the first
anniversary date of the Shelf Registration Statement or (ii) such time as all of
the Securities cease to be outstanding or have either been (A) sold or otherwise
transferred pursuant to an effective registration statement or (B) sold pursuant
to Rule 144 under the Securities Act or have become freely tradable by Persons
other than “affiliates” (as defined in Rule 144 of the Securities Act) of the
Company pursuant to Rule 144 of the Securities Act, in each case, under
circumstances in which any legend borne by the Securities relating to
restrictions on transferability thereof is removed, the Securities do not bear a
restricted CUSIP number and such Securities are eligible to be sold pursuant to
Rule 144, or any successor provision, of the Securities Act (the “Shelf
Effectiveness Period”). The Companies and the Guarantors further agree to
supplement or amend the Shelf Registration Statement and the related Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Companies for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use commercially reasonable efforts
to cause any such amendment to become effective, if required, and such Shelf
Registration Statement and Prospectus to become usable as soon as thereafter
practicable. The Companies and the Guarantors agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

 

7



--------------------------------------------------------------------------------

(c) The Companies and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, has not become effective on or prior to the Exchange Offer Completion
Date, the interest rate on the Registrable Securities will be increased by
(i) 0.25% per annum for the first 90-day period immediately following the
Exchange Offer Completion Date and (ii) an additional 0.25% per annum with
respect to each subsequent 90 day period thereafter, in each case until the
Exchange Offer is completed or the Shelf Registration Statement, if required
hereby, becomes effective, or is no longer required, up to a maximum increase of
0.50% per annum. In the event that the Companies receive a Shelf Request
pursuant to Section 2(b)(iii), and the Shelf Registration Statement required to
be filed thereby has not become effective by 90 days after delivery of such
Shelf Request (such later date, the “Shelf Additional Interest Date”), then the
interest rate on the Registrable Securities will be increased by (i) 0.25% per
annum for the first 90 day period payable commencing from one day after the
Shelf Additional Interest Date and (ii) an additional 0.25% per annum with
respect to each subsequent 90 day period thereafter, in each case until the
Shelf Registration Statement becomes effective, or is no longer required, up to
a maximum increase of 0.50% per annum.

If the Shelf Registration Statement, if required hereby, has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable, in each case whether or not permitted by this Agreement, at
any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 30 days (whether or not consecutive) in
any 12-month period, then the interest rate on the Registrable Securities will
be increased by (i) 0.25% per annum for the first 90 day period commencing on
the 31st day in such 12-month period that such Shelf Registration Statement
ceases to be effective or the Prospectus contained therein ceases to be usable
and (ii) an additional 0.25% per annum with respect to each subsequent 90 day
period thereafter, in each case until the Shelf Registration Statement has again
become effective or the Prospectus again becomes usable, up to a maximum
increase of 0.50% per annum.

(e) The Companies represent, warrant and covenant that they (including their
agents and representatives) will not prepare, make, use, authorize, approve or
refer to any Free Writing Prospectus.

 

8



--------------------------------------------------------------------------------

3. Registration Procedures.

(a) In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Companies and the Guarantors shall, within the time
periods specified in Section 2:

 

  (i) use commercially reasonable efforts to prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act, which
form (x) shall be selected by the Companies and the Guarantors, (y) shall, in
the case of a Shelf Registration, be available for the sale of the Registrable
Securities by the Holders thereof and (z) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith; and use
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;

 

  (ii) use commercially reasonable efforts to prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the applicable
period in accordance with Section 2 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act;

 

  (iii) in the case of a Shelf Registration, use commercially reasonable efforts
to furnish to each Holder of Registrable Securities, to counsel for the Initial
Purchasers, to counsel for such Holders and to each Underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus or preliminary prospectus, and any amendment or
supplement thereto, as such Holder, counsel or Underwriters may reasonably
request in order to facilitate the sale or other disposition of the Registrable
Securities thereunder; and the Companies and the Guarantors consent to the use
of such Prospectus, preliminary prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the Holders of Registrable
Securities and any such Underwriters in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or any amendment or supplement thereto in
accordance with applicable law;

 

  (iv)

use commercially reasonable efforts to register or qualify the Registrable
Securities under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement is declared effective by the SEC; cooperate with such
Holders in connection with any filings required to be made with FINRA; and do
any and all other acts and things that may be reasonably necessary or advisable
to enable each Holder to complete the disposition in each such jurisdiction of
the Registrable Securities owned by such Holder; provided that neither the
Companies nor any Guarantor shall be required to (1) qualify as a foreign

 

9



--------------------------------------------------------------------------------

  corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;

 

  (v) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Holder of Registrable Securities and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (1) when a Registration Statement has become effective, when
any post-effective amendment thereto has been filed and becomes effective and
when any amendment or supplement to the Prospectus has been filed, (2) of any
request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement or Prospectus or for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Companies of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Companies or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Companies or any Guarantor receive any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (5) of the
happening of any event during the period a Registration Statement is effective
that makes any statement made in such Registration Statement or the related
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (6) of any determination by the Companies
or any Guarantor that a post-effective amendment to a Registration Statement or
any amendment or supplement to the Prospectus would be appropriate;

 

  (vi) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2), including by filing an amendment to such Shelf Registration Statement
on the proper form, at the earliest possible moment and provide immediate notice
to each Holder of the withdrawal of any such order or such resolution;

 

  (vii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);

 

10



--------------------------------------------------------------------------------

  (viii) in the case of a Shelf Registration, cooperate with the selling Holders
of Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such selling Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

 

  (ix) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(5) hereof, use commercially reasonable efforts
to prepare and file with the SEC a supplement or post-effective amendment to
such Shelf Registration Statement or any related Prospectus or Issuer Free
Writing Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus or Issuer Free Writing Prospectus will cease to have the
identified deficiencies and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and the Companies and the Guarantors shall notify the Holders of Registrable
Securities to suspend use of the Prospectus or Issuer Free Writing Prospectus as
promptly as practicable after the occurrence of such an event, and such Holders
hereby agree to suspend use of the Prospectus or Issuer Free Writing Prospectus
until the Companies and the Guarantors have amended or supplemented the
Prospectus or Issuer Free Writing Prospectus to correct such misstatement or
omission;

 

  (x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Issuer Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or Issuer Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement or a Prospectus after initial filing of a Registration
Statement, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, to the Holders of
Registrable Securities and their counsel) and make such of the representatives
of the Companies and the Guarantors as shall be reasonably requested by the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities or their counsel) available for
discussion of such document; and the Companies and the Guarantors shall not, at
any time after initial filing of a Registration Statement, use or file any
Prospectus, any Issuer Free Writing Prospectus, any amendment of or supplement
to a Registration Statement or a Prospectus, or any document that is to be
incorporated by reference into a Registration Statement or a Prospectus, of
which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders of Registrable Securities and their counsel)
shall not have previously been advised and furnished a copy or to which the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities or their counsel) shall
reasonably object within five Business Days after the receipt thereof;

 

11



--------------------------------------------------------------------------------

  (xi) obtain a CUSIP number for all Registrable Securities not later than the
initial effective date of a Registration Statement;

 

  (xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 

  (xiii) in the case of a Shelf Registration, make available for inspection by
one representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, any attorneys and accountants designated by a
majority of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, pertinent documents and properties of the Companies, the
Guarantors and their respective subsidiaries, and cause the respective officers,
directors and employees of the Companies and the Guarantors to supply all
information reasonably requested by any such Inspector, Underwriter, attorney or
accountant in connection with a Shelf Registration Statement; provided that the
foregoing inspection and information gathering shall be coordinated on behalf of
the Holders by the Inspector and on behalf of the other parties, by one counsel
designated by and on behalf of the Holders by a majority of Holders of
Registrable Securities; provided, further, that if any such information is
identified by the Companies or any Guarantor as being confidential or
proprietary, each Person receiving such information shall take such actions
necessary to protect the confidentiality of such information unless such
disclosure is made in connection with a court proceeding or required by law, or
such information becomes available to the general public or through a third
party without an accompanying obligation of confidentiality;

 

  (xiv) if reasonably requested by any Holder of Registrable Securities covered
by a Shelf Registration Statement, promptly include in a Prospectus supplement
or post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
reasonably practicable after the Companies have received notification of the
matters to be so included in such filing;

 

12



--------------------------------------------------------------------------------

  (xv) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by a majority of the Holders) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (1) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Companies, the
Guarantors and their respective subsidiaries and the Registration Statement,
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
if and when requested, (2) obtain opinions of counsel to the Companies and the
Guarantors (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to the Holders and such Underwriters and their
respective counsel) addressed to each selling Holder and Underwriter of
Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent certified public accountants of the Companies and the Guarantors
(and, if necessary, any other certified public accountant of any subsidiary of
the Companies or any Guarantor, or of any business acquired by the Companies or
any Guarantor for which financial statements and financial data are or are
required to be included in the Registration Statement) addressed to each selling
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings and (4) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Companies and
the Guarantors made pursuant to clause (1) above and to evidence compliance with
any customary conditions contained in an underwriting agreement; and

 

  (xvi) prior to the completion of the Exchange Offer, or, in the case of a
Shelf Registration Statement, prior to the date on which such Shelf Registration
Statement is declared effective, and so long as any Registrable Securities
remain outstanding, cause each Additional Guarantor upon the creation or
acquisition by Nationstar or its subsidiaries of such Additional Guarantor, to
execute a counterpart to this Agreement in the form attached hereto as Annex A
and to deliver such counterpart to the Initial Purchasers no later than five
Business Days following the execution thereof.

(b) In the case of a Shelf Registration Statement, the Companies may require
each Holder of Registrable Securities to furnish to the Companies such
information regarding such Holder and the proposed disposition by such Holder of
such Registrable Securities as the Companies and the Guarantors may from time to
time reasonably request in writing.

 

13



--------------------------------------------------------------------------------

(c) In the case of a Shelf Registration Statement, each Holder of Registrable
Securities covered in such Shelf Registration Statement agrees that, upon
receipt of any notice from the Companies and the Guarantors of the happening of
any event of the kind described in Section 3(a)(v)(3) or 3(a)(v)(5) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Shelf Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus or Issuer Free Writing Prospectus
contemplated by Section 3(a)(ix) hereof and, if so directed by the Companies and
the Guarantors, such Holder will deliver to the Companies and the Guarantors all
copies in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus and any Issuer Free Writing Prospectuses covering
such Registrable Securities that are current at the time of receipt of such
notice.

(d) If the Companies and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Companies and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions. The Companies and the
Guarantors may give any such notice of such suspension that does not exceed 45
days in any three- month period or 120 days in any 12-month period.

(e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each, an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering.

4. Participation of Broker-Dealers in Exchange Offer.

The Staff has taken the position that any broker-dealer that receives Exchange
Securities for its own account in the Exchange Offer in exchange for Securities
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

The Companies and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

14



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

(a) The Companies and each Guarantor, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls an
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or is under common control
with, or is controlled by, any Initial Purchaser or Holder, from and against any
and all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses reasonably incurred by the Initial Purchasers, any
Holder, any such director or officer or any such controlling or affiliated
Person in connection with any suit, action or proceeding or any claim asserted,
as such fees and expenses are incurred), joint or several, that arise out of, or
are based upon, (1) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement pursuant to which Exchange
Securities or Registrable Securities were registered or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus or any Issuer Free Writing Prospectus, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information provided by any Initial Purchaser or Holder
expressly for use therein. In connection with any Underwritten Offering
permitted by Section 3, the Companies and the Guarantors, jointly and severally,
will also indemnify the Underwriters, if any, selling brokers, dealers and
similar securities industry professionals participating in the distribution,
their respective affiliates and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders, if requested
in connection with any Registration Statement, any Prospectus or any Issuer Free
Writing Prospectus.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Companies, the Guarantors, the Initial Purchasers and the other
selling Holders, the managers or directors, as applicable, of the Companies and
the Guarantors, each officer of the Companies and the Guarantors who signed the
Registration Statement and each Person, if any, who controls the Companies, the
Guarantors, any Initial Purchaser and any other selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Holder furnished to the Companies in writing by such Holder expressly
for use in any Registration Statement, any Prospectus or any Issuer Free Writing
Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification

 

15



--------------------------------------------------------------------------------

may be sought (the “Indemnifying Person”) in writing; provided that the failure
to notify the Indemnifying Person shall not relieve it from any liability that
it may have under paragraph (a) or (b) above except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) if designated for one or more of the Initial Purchasers or its
affiliates, directors, officers or control Persons of one or more of the Initial
Purchasers shall be designated in writing by the Representatives unless such
representation is to include Holders that are not Initial Purchasers, (y) if
designated for one or more Holders or directors, officers or control Persons of
any Holder, in each case including one or more Holders other than Initial
Purchasers, shall be designated in writing by a majority of the Holders to be
represented and (z) in all other cases shall be designated in writing by the
Companies. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its prior written consent, but if settled with such
consent or if there is a final non-appealable judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. No Indemnifying
Person shall, without the prior written consent of the Indemnified Person,
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnification
could have been sought hereunder by such Indemnified Person, unless such
settlement (A) includes an unconditional release of such Indemnified Person, in
form and substance reasonably satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (B) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying

 

16



--------------------------------------------------------------------------------

such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Companies and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Companies and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Companies and the Guarantors on the
one hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Companies and the Guarantors or by the applicable
Holders, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(e) The Companies, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(f) The Holders’ obligations to contribute pursuant to this Section 5 are
several and not joint.

(g) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(h) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Companies or the Guarantors or the officers or
directors of or any Person controlling the Companies or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

 

17



--------------------------------------------------------------------------------

6. General.

(a) No Inconsistent Agreements. The Companies and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the
Companies or any Guarantor under any other agreement and (ii) neither the
Companies nor any Guarantor has entered into, or on or after the date of this
Agreement will enter into, any agreement that is inconsistent with the rights
granted to the Holders of Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Companies and the Guarantors have obtained the written consent of a
majority of the Holders affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, or any courier guaranteeing overnight delivery (i) if to a Holder,
at the most current address given by such Holder to the Companies by means of a
notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the addresses set
forth in the Purchase Agreement; (ii) if to the Companies and the Guarantors,
initially at the Companies’ address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if transmitted by facsimile; and on the
next Business Day if timely delivered to an air courier guaranteeing overnight
delivery. Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement. If any transferee of any Holder shall
acquire Registrable Securities in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all the terms of
this Agreement, and by taking and holding such Registrable Securities such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement

 

18



--------------------------------------------------------------------------------

and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchaser) shall have no liability or
obligation to the Companies or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Companies and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the federal and state courts located in New York
County, New York, including the United States District Court for the Southern
District of New York, in connection with any claim brought with respect to this
Agreement or related matter and waives any right to claim such forum would be
inappropriate, including concepts of forum non conveniens.

(i) Waiver of Jury Trial. Each of the Companies, the Guarantors and each of the
Initial Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement or the application thereof
in any circumstance is held by a court of competent jurisdiction to be invalid,
void or unenforceable or against public policy, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. The
Companies, the Guarantors and the Initial Purchasers shall endeavor in good
faith negotiations to replace the invalid, void or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, void or unenforceable provisions.

(k) Free Writing Prospectuses. Each Holder represents that it has not prepared
or had prepared on its behalf or used or referred to, and agrees that it will
not prepare or have prepared on its behalf or use or refer to, any Free Writing
Prospectus, and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Registrable Securities

 

19



--------------------------------------------------------------------------------

without the prior express written consent of the Companies. Any such Free
Writing Prospectus consented to by the Companies is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Companies represent and agree that they
have treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus, including in respect of timely
filing with the SEC, legends and record-keeping.

(l) Majorities. Any reference herein to a majority of Holders shall be deemed to
refer to a majority of the relevant aggregate principal amount of the
outstanding Registrable Securities; provided that whenever the consent or
approval of Holders of a specific percentage of Registrable Securities is
required hereunder, any Registrable Securities owned by the Companies or any of
their affiliates (as such term is defined in Rule 405 under the Securities Act)
shall not be counted in determining whether such consent or approval was given
by the required majority.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NATIONSTAR MORTGAGE LLC

By:

 

        /s/ Jay Bray

  Name: Jay Bray   Title: Chief Executive Officer

NATIONSTAR CAPITAL CORPORATION

By:

 

        /s/ Jay Bray

  Name: Jay Bray   Title: Chief Executive Officer

CENTEX LAND VISTA RIDGE LEWISVILLE III

        GENERAL PARTNER, LLC

HARWOOD SERVICE COMPANY LLC

HARWOOD INSURANCE SERVICES, LLC

HARWOOD SERVICE COMPANY OF GEORGIA, LLC

HARWOOD SERVICE COMPANY OF NEW JERSEY,  LLC

HOMESELECT SETTLEMENT SOLUTIONS, LLC

NATIONSTAR 2009 EQUITY CORPORATION

NATIONSTAR EQUITY CORPORATION

NATIONSTAR INDUSTRIAL LOAN COMPANY

NATIONSTAR INDUSTRIAL LOAN CORPORATION

NSM FORECLOSURE SERVICES INC.

NSM RECOVERY SERVICES INC.

By:

 

        /s/ Jay Bray

  Name: Jay Bray   Title: Chief Financial Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CENTEX LAND VISTA RIDGE LEWISVILLE III, L.P.

BY: CENTEX LAND VISTA RIDGE LEWISVILLE III

GENERAL PARTNER, LLC,

Its General Partner

By:

 

        /s/ Jay Bray

  Name: Jay Bray   Title: Chief Financial Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

 

CREDIT SUISSE SECURITIES (USA) LLC

By

 

        /s/ Andrew Rosenburgh

  Name: Andrew Rosenburgh   Title: Managing Director

RBS SECURITIES INC.

By

 

        /s/ Jon A. Charette

  Name: Jon A. Charette   Title: Director

Wells Fargo Securities, LLC

By

 

                /s/ Charles C. Edwards, III

  Name: Charles C. Edwards, III   Title: Managing Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule 1

Guarantors

Centex Land Vista Ridge Lewisville III General Partner, LLC

Centex Land Vista Ridge Lewisville III, L.P.

Harwood Service Company LLC

Harwood Insurance Services, LLC

Harwood Service Company of Georgia, LLC

Harwood Service Company of New Jersey, LLC

Homeselect Settlement Solutions, LLC

Nationstar 2009 Equity Corporation

Nationstar Equity Corporation

Nationstar Industrial Loan Company

Nationstar Industrial Loan Corporation

NSM Foreclosure Services Inc.

NSM Recovery Services Inc.

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Initial Purchasers

Credit Suisse Securities (USA) LLC

RBS Securities Inc.

Wells Fargo Securities, LLC

 

Schedule 2



--------------------------------------------------------------------------------

Annex A

Counterpart to Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of July 24,
2012 by and among the Companies, the guarantors party thereto and Credit Suisse
Securities (USA) LLC, RBS Securities Inc. and Wells Fargo Securities, LLC to be
bound by the terms and provisions of such Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
            .

 

[GUARANTOR NAME]

 

By:

Name:

Title:

 

Annex A